DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
2.	Applicant's arguments (see pages 8-18) filed on the 16th of September, 2021 have been fully considered but they are not persuasive. 
	Regarding Independent Claims 1 and 13, applicant argued that the cited reference(s) on record does not ‘select a transmission request frame to request data transmission or a transmission request frame to request data transmission and energy reception based on a remaining energy of the terminal’.  In response to applicant’s argument, the examiner respectfully disagrees.
The above claim limitation(s) is interpreted as claimed in this perspective SELECT (i) a transmission request frame to request data transmission OR (ii) a transmission request frame to request data transmission and energy reception based on a remaining energy of the terminal (i.e., analyzing this claim, the examiner can either choose to reject SELECT (i) a transmission request frame to request data transmission OR (ii) a transmission request frame to request data transmission and energy reception based on a remaining energy of the terminal and not rejecting both limitations (i) and (ii) together because of the ‘OR’ in between limitation (i) and (ii)).  
With this been said, Cariou reference discloses (i) SELECT a transmission request frame to request data transmission (‘all or some resource blocks may be randomly selected by user devices, all or some resource blocks may be assigned to associated user devices, or some resource blocks (e.g., blocks 302) may be assigned to associated user devices and some blocks (e.g., block 304) may be randomly selected by user devices.  The user device may select at least one of the one or more resource units. The user device may send one or more uplink data frames using the at least one of the one or more resource units. The AP may send an acknowledgement in response to receiving the uplink data frames. The user devices may receive that acknowledgment’, ¶s 0032 and 0049).  
The reference(s) on record doesn’t need to disclose (ii) OR a transmission request frame to request data transmission and energy reception based on a remaining energy of the terminal as argued by the applicant.  
Thus, the cited reference(s) on record disclose the above argued claimed limitation(s).
	Regarding Independent Claims 9 and 19, applicant argued that the cited reference(s) on record does not ‘receive a transmission request frame to request data transmission or a transmission request frame to request data transmission and energy reception from a terminal’.  In response to applicant’s argument, the examiner respectfully disagrees.

With this been said, Cariou reference discloses (i) receive a transmission request frame to request data transmission (‘at block 508, the AP may receive the resource request frame from at least one of the user devices. The user devices that have data to transmit may send a resource request frame by sending energy only on their assigned resource block ID (RBID) if the user device is an associated user device. However, if the user device is unassociated, the user device may utilize a random resource block to send energy on a randomly selected resource block’, ¶ 0041).  The reference(s) on record doesn’t need to disclose OR (ii) a transmission request frame to request data transmission and energy reception from a terminal as argued by the applicant.  
Thus, the cited reference(s) on record disclose the above argued claimed limitation(s).
Lastly, the applicant argued that the combination of cited reference(s) Cariou and Anh on record is improper.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Cariou reference discloses framework for flexible connectivity between wireless devices (See paragraph 0012) and Anh reference discloses multi-user uplink transmission scheduling in a contention-based channel access system (See paragraph 0027) and both references are classified to at least CPC classification H04W 72/04, H04W 52/0261 and United States classification 370/329.  Thus, the above argued cited references are combinable and the combined teachings of the cited references on record teaches all the limitations as claimed.

Allowable Subject Matter
3.	Claims 3-5, 7, 8, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0360507 A1 to Cariou et al. (Cariou), in view of Publication No.: US 2018/0014334 A1 to Anh et al. (Ahn).	
As to Claims 1 and 13, Cariou discloses a terminal in a wireless network, the terminal comprising: 
a communication module (Fig. 6, ‘communication circuitry 602’) configured to transmit data or receive energy (Figs. 1, 6 and 7, ‘any of the user devices 120 (e.g., user devices 124, 126, 128), and AP 102 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 120 and AP 102 to communicate with each other’, ¶ 0022; see also ¶ 0052); and 
a processor (Fig. 6, ‘processing circuitry 606’) configured to control an operation of the communication module (‘in some embodiments, the processing circuitry 606 of the communication station 600 may include one or more processors. In other embodiments, two or more antennas 601 may be coupled to the communications circuitry 602 arranged for sending and receiving signals’, ¶ 0052), 
wherein the processor is configured to: 
select a transmission request frame to request data transmission or a transmission request frame to request data transmission and energy reception based on a remaining energy of the terminal (‘all or some resource blocks may be randomly selected by user devices, all or some resource blocks may be assigned to associated 
receive a transmission acknowledgement frame by transmitting the selected transmission request frame to a hybrid access point (‘the user device may select at least one of the one or more resource units. The user device may send one or more uplink data frames using the at least one of the one or more resource units. The AP may send an acknowledgement in response to receiving the uplink data frames. The user devices may receive that acknowledgment’, ¶ 0049), and 
transmit data to the hybrid access point or receive energy from the hybrid access point according to the transmitted transmission request frame (‘the user device may select at least one of the one or more resource units. The user device may send one or more uplink data frames using the at least one of the one or more resource units’, ¶ 0049).
Cariou does not expressly perform a channel contention based on a contention window.
However, Ahn discloses perform a channel contention based on a contention window (‘according to an embodiment of the present invention, STAs having frames to be transmitted transmit request frames 320 in response to the contention trigger frame 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘perform a channel contention based on a contention window’ as disclosed by Anh into Cariou to effectively and efficiently schedule simultaneous multi-user uplink transmission in wireless communication system, Anh ¶ 0087 and abstract.
 As to Claims 6 and 16, Anh further discloses wherein the processor is configured to selects a contention window value according to the selected transmission request frame (‘according to an embodiment of the present invention, STAs having frames to be transmitted transmit request frames 320 in response to the contention trigger frame 310. STAs having frames to be transmitted may participate in independent contentions on all the channels available to the STA among the channels specified by the contention trigger frame.  According to an embodiment of the present invention, the contention for participating in the multi-user uplink transmission may be performed through a backoff procedure. The STAs participating in the contention allocates a backoff counter with a random number within a predetermined contention window range’, ¶ 0098).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 13.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou, in view of Ahn and further in view of Publication No.: US 2016/0044608 A1 to Denic et al. (Denic).	
As to Claims 2 and 14, Cariou further discloses selects the transmission request frame to request data transmission or the transmission request frame to request data transmission and energy reception based on the calculated energy request probability through the communication module (‘all or some resource blocks may be randomly selected by user devices, all or some resource blocks may be assigned to associated user devices, or some resource blocks (e.g., blocks 302) may be assigned to associated user devices and some blocks (e.g., block 304) may be randomly selected by user devices.  The user device may select at least one of the one or more resource units. The user device may send one or more uplink data frames using the at least one of the one or more resource units. The AP may send an acknowledgement in response to receiving the uplink data frames. The user devices may receive that acknowledgment’, ¶s 0032 and 0049). 
Cariou in view of Ahn do not expressly disclose wherein the processor is configured to calculates an energy request probability based on the remaining energy of the terminal.
However, Denic discloses calculating wherein the processor is configured to calculates an energy request probability based on the remaining energy of the terminal (‘in some embodiments, the energy supply estimating module is configured to estimate the amount of energy available to the node at the start of each interval based on the probability that the amount of energy allocated to the internal processing components in 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processor is configured to calculates an energy request probability based on the remaining energy of the terminal’ as disclosed by Denic into Cariou in view of Ahn to effectively and efficiently allocate energy resources in a network signaling node in wireless communication system, Denic ¶ 0025.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 9-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2016/0360507 A1 to Cariou et al. (Cariou).
	As to Claims 9 and 19, Cariou discloses a hybrid access point in a wireless network, the hybrid access point comprising: 
a communication module (Fig. 6, ‘communication circuitry 602’) configured to receive data or transmit energy (Figs. 1, 6 and 7, ‘in one embodiment, AP 408 may receive the signals from user devices 404 and/or 406 in a combined format. When receiving the resource request contained in one or more HE-LTF fields from user devices 404 and/or 406, AP 408 may detect energy (by correlation with the different see also ¶s 0022 and 0052); and 
a processor (Fig. 6, ‘processing circuitry 606’) configured to control an operation of the communication module (‘in some embodiments, the processing circuitry 606 of the communication station 600 may include one or more processors. In other embodiments, two or more antennas 601 may be coupled to the communications circuitry 602 arranged for sending and receiving signals’, ¶ 0052), 
wherein the processor is configured to: 
receive a transmission request frame to request data transmission or a transmission request frame to request data transmission and energy reception from a terminal (‘at block 508, the AP may receive the resource request frame from at least one of the user devices. The user devices that have data to transmit may send a resource request frame by sending energy only on their assigned resource block ID (RBID) if the user device is an associated user device. However, if the user device is unassociated, the user device may utilize a random resource block to send energy on a randomly selected resource block’, ¶ 0041), 
select a transmission acknowledgement frame according to the received transmission request frame and transmit the transmission acknowledgement frame to the terminal (‘after AP 202 receives the uplink data from user devices 224, 226, 228 and/or 230, AP 202 may send ACKs 214, 215, 216 and 217 to user devices 224, 226, 228, and 230 respectively. In some embodiments, ACKs 214, 215, 216 and 217 may also be transmitted in a single frame, a multi-user block acknowledgment (BlockAck) that may acknowledge the reception of data frames from all user devices’, ¶ 0030), and 

	As to Claims 10 and 20, Cariou further discloses wherein the processor is configured to selects a transmission acknowledgement frame to identify a data transmission request or a transmission acknowledgement frame to identify a data transmission request and an energy reception request according to the received transmission request frame and transmits it to the terminal through the communication module (‘after AP 202 receives the uplink data from user devices 224, 226, 228 and/or 230, AP 202 may send ACKs 214, 215, 216 and 217 to user devices 224, 226, 228, and 230 respectively. In some embodiments, ACKs 214, 215, 216 and 217 may also be transmitted in a single frame, a multi-user block acknowledgment (BlockAck) that may acknowledge the reception of data frames from all user devices’, ¶ 0030).  
	As to Claim 11, Cariou further discloses receiving a transmission request frame having any one energy reception amount among at least one energy reception amount (‘in one embodiment, AP 202 may send a trigger frame 203 dedicated for UL OFDMA resource requests. Trigger frame 203 may inquire whether user devices 224 and 226 need to transmit data. The user devices that have data to transmit may send a UL OFDMA request by sending energy only on their assigned resource block ID (RBID) if the user device is an associated user device’, ¶ 0029; see also ¶ 0041).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou, in view of Publication No.: US 2011/0292921 to Hunter, David (Hunter).  
	As to Claim 12, Cariou does not expressly disclose selecting a transmission acknowledgement frame to identify any one energy reception amount which is received and transmit the transmission acknowledgement frame to the terminal.
	However, Hunter discloses selecting a transmission acknowledgement frame to identify any one energy reception amount which is received and transmit the transmission acknowledgement frame to the terminal (‘at 620, an energy response frame may be received from the target device via the BSS selected at 610. The energy response frame may include a field containing an estimate of the amount of energy required for the target device to transmit the energy response frame back to the source device. The energy response frame may be a dedicated message. The energy response frame may be a modified Acknowledgement (ACK) frame, such as a modified Wi-Fi ACK frame, that includes a field containing the energy estimate. An energy response frame may only be transmitted in response to an energy request frame’, ¶ 0077).
Hunter into Cariou to effectively transmit signals and quality of service (QoS) in wireless communication system, Hunter ¶ 0049.

Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The use of “means plus function” (i.e., ‘a communication module’) language under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph has been noted in Claims 13 and 19 as supported at least in figures 20, 21 and paragraphs 0197, 0199, 0201, 0210, 0212 and 0214-0217 in the instant specification. These claims are being treated as invoking 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph.  The prior art elements which read on the "means for" limitations are structural equivalents, as 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463